Title: Advertisement for Williamsburg Area Plantations, 2 April 1767
From: Washington, George
To: 

 

[2 April 1767]

The subscriber would Rent, for a term of years, two Plantations, which he holds in right of his wife, within a mile or two of the city of Williamsburg, and adjoining the Capitol bridge, whereon are all convenient houses, and from 15 to 20 hands have usually been worked. There is 1000 acres of land belonging to these places, 100 or more of which is firm hard marsh, supporting a numerous stock of cattle winter and summer; and about 10 or 12 acres of swamp, already cleared and ditched, which might at a small expense be improved into a valuable meadow. The conveniency of this land, and advantages resulting from plantations so contiguous to a ready market, are too obvious to render description necessary. A valuable Grist Mill just rebuilt, and fitted with two pair of stones, adjoining the above land, and not three miles from town, may also be rented. Possession of the whole may be had next Fall, on terms known of Mr. Joseph Valentine, living on the premises, or of the subscriber in Fairfax. Any person, or persons, inclinable to rent the above plantations, are desired to apply soon, as the subscriber would be glad to know this spring whether the hands now at work thereon are to be moved or not, that he may provide accordingly.

George Washington.

